Title: From Thomas Jefferson to Francis Eppes, 12 June 1822
From: Jefferson, Thomas
To: Eppes, Francis


Dear Francis
Monticello
June 12. 22.
I recieved while at Poplar Forest your’s of May 13. and am glad to learn that you find Coke Lit. not as difficult as you expected. the methodical arrangement of his work and the new notes and cases have certainly been a great improvement. according to your information I have retained in my hands enough to import for you this edition of Coke Lit. & Bacon’s abridgment. the present high exchange, our enormous duties and other charges bring them very high. still I observe the Bacon will come at 45.89 D which is 4. D.  less than the American price. the Coke Littleton being a new publication comes to 10. D. a vol. of which more than 1. D. a volume is our own duty. at the close of your reading of the 1st vol. we shall hope to see you. I suppose you have heard that the Trists have lost their mother.Ever & affectionately your’sTh: Jefferson